DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 10-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Just et al. (US 2013/0172715 A1, hereinafter Just) in view of Burke et al., (US 2012/0271135 A1, hereinafter Burke)

Regarding claim 1, Just teaches an electrode support structure assembly (electrode support structure assembly 112, Figs. 4-7), comprising: a plug defining a longitudinal axis and configured to connect to a fluid delivery line (second element/fluid coupler 140 has fluid coupler that connects to a tubing assembly; [0050]), the plug comprising:
(i) a lumen configured to receive a fluid from the fluid delivery line, the lumen extending in an axial direction and comprising an axial distal end (lumen along longitudinal axis “a,” Fig. 7); and
(ii) a distal tip adjacent to the axial distal end of the lumen and comprising a first channel across the distal tip (first end portion 143 comprises a cup-shaped channel extending across a radial and axial length of the distal tip of second element 140; Fig. 6-7);
a cap disposed around at least a portion of the plug (first element 130 may be a cap; [0047]), the cap comprising:
(i) a first wall extending in the axial direction and comprising a plurality of apertures (radially extending wall 135 with plurality of slots 134); and
(ii) a second wall extending inwardly from the first wall in a radial direction (axial end 137), the first wall and the second wall defining an interior into which the distal tip of the plug is disposed (second element 140 is at least partially disposed in first element 130; [0050]); and
a plurality of support members, each support member comprising a distal portion at least partially disposed in the interior of the cap such that the cap is configured to constrain relative movement of the distal portions of the plurality of support members with respect to the cap (plurality of splines 124 are received in slots 134. Movement is constrained between positions P-1 and P2-; [0048]),
140 transfers fluid to electrode support structure assembly 112; [0050], Fig. 7. Thus the support members will serve to direct the fluid as it passes through the assembly. Fluid will be directed radially outward through slots 134, which is the only direction fluid may exit the assembly; Fig. 6).
Just does not teach wherein a cross section of at least a portion of the first channel is semi- rectangular.
In an analogous device, Burke teaches an electrode support structure assembly with a distal tip comprising a first channel, wherein a cross section of at least a portion of the first channel is semi- rectangular (channel 112 has a cross-section which is semi-rectangular, as shown in Fig. 26C-26D; [0128]-[0129]).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least a portion of the first channel of Just to include a semi-rectangular, as taught by Kordis, because applicant has not disclosed that having a semi-rectangular cross-section of the first channel solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design (Applicant’s disclosure states that one of ordinary skill in the art will appreciate that channels 90, 92 can have a number of different cross sections, such as semi-circular or semi-triangular, and each can have a different cross section; US 2017/0065227 A1, [0058]).  Furthermore, absent a teaching as to the criticality of having a semi-rectangular cross-section of the first channel, this particular arrangement is deemed to have been known by those 

Regarding claim 2, Just/Burke teaches the assembly of claim 1. Just further teaches wherein the distal portions of the plurality of support members each comprise a nose protruding in the axial direction and are configured to constrain movement thereof in the interior of the cap (shoulder 136 of splines 124 retains each spline within first element 130; [0049]).

Regarding claim 4, Just/Burke teaches the assembly of claim 2. Just further teaches wherein the noses of the distal portions of the plurality of support members correspond in shape to at least one of a tapered portion and the distal tip of the plug (distal end of splines 124 are seen conforming to the plug in position P-2--, Fig. 7).

Regarding claim 5, Just/Burke teaches the assembly of claim 1. Just further teaches wherein the plug is configured to constrain movement of the distal portions of the plurality of support members (fluid coupler 140 radially confines the plurality of splines 124; [0050]).

Regarding claim 6, Just/Burke teaches the assembly of claim 1. Just further teaches wherein the plurality of apertures are configured to permit the fluid to exit the interior of the cap (fluid would exit through slots 134 as irrigation fluid is delivered through fluid coupler 140; [0050]).

Regarding claim 10, Just/Burke teaches the assembly of claim 1. Just further teaches wherein the plug further comprises a tapered portion proximal to the distal tip, and the tapered 

    PNG
    media_image1.png
    637
    497
    media_image1.png
    Greyscale

Regarding claim 11, Just/Burke teaches the assembly of claim 10. Just further teaches wherein a first and second aperture of the plurality of apertures are aligned with the tapered portion of the plug in a radial direction (see Fig. 7 above).

Regarding claim 12, Just/Burke teaches the assembly of claim 1. Just further teaches wherein the plurality of apertures are substantially aligned in the axial direction (slots 134 are aligned, see Fig. 5-6).

Regarding claim 15, Just/Burke teaches the assembly of claim 1. Just further teaches wherein the plurality of support members are substantially similar in shape and size to one another (see Fig. 4-5).

Claims 3, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Just in view of Burke, as applied to claims 1-2, and further in view of Kordis (US 5,893,847, hereinafter Kordis).

Regarding claim 3, Just/Burke teaches the assembly of claim 2. Just/Burke does not teach wherein the noses of the distal portions of the plurality of support members overlap along the longitudinal axis.
In an analogous device, Kordis teaches wherein the noses of the distal portions of the plurality of support members overlap along the longitudinal axis (detents 46 of spline elements 22 will overlap in the arrangement shown in Fig. 9A-B; Col 6 lines 30-45; Col 7 lines 8-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have integrated the splines of Just/Burke to the arrangement as taught by Kordis with the motivation of minimizing the number of component parts, as suggested by Kordis (Col 7 lines 29-36).

Regarding claim 13, Just/Burke teaches the assembly of claim 1. Just/Burke does not teach wherein the plurality of support members comprises: a first support member extending through a first pair of the plurality of apertures of the cap; a second support member extending through a second pair of the plurality of apertures of the cap; a third support member extending through a third pair of the plurality of apertures of the cap; and a fourth support member extending through a fourth pair of the plurality of apertures of the cap.
Kordis teaches wherein the plurality of support members comprises: a first support member extending through a first pair of the plurality of apertures of the cap; a second support 22 each extend through four pairs of slots 56; Fig. 10, Col 7 lines 8-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have integrated the splines of Just/Burke to the arrangement as taught by Kordis with the motivation of minimizing the number of component parts, as suggested by Kordis (Col 7 lines 29-36).

Regarding claim 14, the present combination teaches the assembly of claim 13. Kordis further teaches wherein the first pair, second pair, third pair, and fourth pair of the plurality of apertures are offset from one another in the axial direction (slots 56 are staggered longitudinally, Col 6 line 63 – Col 7 line 3; Fig. 5).

Regarding claim 16, Just/Burke teaches the assembly of claim 1. Just/Burke does not teach wherein the plurality of support members comprise a first, second, third, and fourth support member, and the distal portions of the plurality of support members comprise: a first distal portion of the first support member; a second distal portion of the second support member disposed distally of the first distal portion; a third distal portion of the third support member disposed distally of the second distal portion; and a fourth distal portion of the fourth support member disposed distally of the third distal portion.
Kordis teaches wherein the plurality of support members comprise a first, second, third, and fourth support member, and the distal portions of the plurality of support members comprise: 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have integrated the splines of Just/Burke to the arrangement as taught by Kordis with the motivation of minimizing the number of component parts, as suggested by Kordis (Col 7 lines 29-36).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Just in view of Burke, as applied to claim, and further in view of Pappone et al. (US 2008/0249522 A1, hereinafter Pappone).

Regarding claim 7, Just/Burke teaches the assembly of claim 1. Just/Burke does not teach wherein the plug further comprises a second channel configured for directing the fluid after exiting the lumen of the plug.
In a related field of irrigated catheters, Pappone teaches wherein the plug further comprises a second channel configured for directing the fluid after exiting the lumen of the plug (multiple ducts 24 are used to direct fluid exiting main lumen 23; Fig. 4A and 6; [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plug of Just/Burke to include at least a second 

Regarding claim 8, the present combination teaches the assembly of claim 7. Pappone further teaches wherein the first and second channels extend across the distal tip of the plug and the longitudinal axis and are perpendicular to the longitudinal axis (see duct 24, Fig. 6). 
Pappone does not explicitly teach wherein the second channel is perpendicular to the first channel. However, Pappone does teach that irrigation ducts 24 should be radially spaced evenly about the catheter. Pappone further suggests that the number of ducts may be modified depending on the intended use of the catheter. Thus, if four ducts were desired this would result in two perpendicular channels when remaining consistent with Pappone’s teaching of even radial spacing. Therefore, a second channel perpendicular to the first channel would have been obvious to one of ordinary skill in the art. 

Regarding claim 9, the present combination teaches the assembly of claim 7. Pappone further teaches wherein the first channel and the second channel are distal of the axial distal end of the lumen (duct 24 is at the distal end of main lumen 23; Fig. 6).

Response to Arguments
Applicant’s arguments filed 08/17/2020, regarding the newly added claim limitation “and wherein a cross section of at least a portion of the first channel is semi- rectangular” in claim 1, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Burke, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794